                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                  CIVIL ACTION NO. 5:16-CR-029-FDW-DCK *SEALED*

 UNITED STATES OF AMERICA,                               )
                                                         )
                  Plaintiff,                             )
                                                         )
     v.                                                  )          ORDER
                                                         )
 ALEKSANDR MUSIENKO,                                     )
 a/k/a “Oleksandr Serhiyovych Musienko”                  )
 a/k/a “Robert Davis”                                    )
 a/k/a “Ply”                                             )
                                                         )
                  Defendant.                             )
                                                         )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Unseal The

Indictment” (Document No. 12) filed March 14, 2019, by and through R. Andrew Murray, United

States Attorney for the Western District of North Carolina, seeking an order directing that the

Indictment in the above-captioned case be unsealed; and

          IT APPEARING TO THE COURT that there no longer exists any danger to the attendant

investigation in this case;

          NOW, THEREFORE, IT IS ORDERED that Plaintiff’s “Motion To Unseal The

Indictment” (Document No. 12) is GRANTED, and the above captioned case be unsealed.

          The Clerk is directed, if applicable, to certify copies of this Order to Defense Counsel, the

U.S. Probation Office, the U.S. Marshals Service, and the United States Attorney’s Office.

          SO ORDERED.

                                           Signed: March 14, 2019
